Exhibit 10.8

AMENDED AND RESTATED GUARANTEE

August 10, 2007

Wachovia Capital Finance Corporation (Central), as Agent

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60606

 

  Re: SMTC Manufacturing Corporation of Massachusetts, SMTC Manufacturing
Corporation of California and SMTC Mex Holdings, Inc. (individually, a
“Borrower” and collectively, the “Borrowers”)

Ladies and Gentlemen:

WHEREAS Congress Financial Corporation (Central) (“Congress”) (predecessor to
Wachovia Capital Finance Corporation (Central) (“Wachovia”)) individually and as
collateral agent has entered into certain financing arrangements with Borrowers
and affiliates of Borrowers pursuant to which Congress made loans and provided
other financial accommodations to Borrowers and their affiliates set forth in
the Loan Agreement dated as of June 1, 2004 (as amended pursuant to a first
amending agreement dated March 31, 2005, a second amending agreement dated
August 17, 2005, a third amending agreement dated June 12, 2006, an extension
letter dated August 1, 2006 and a fourth amending agreement dated September 20,
2006, collectively, the “Original Loan Agreement”) and other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto, including a guarantee
provided by the undersigned in favour of Congress dated as of June 1, 2004 (the
“Original Guarantee”) (all of the foregoing, including the Original Loan
Agreement, being collectively referred to herein as the “Original Financing
Agreements”);

WHEREAS Borrowers have requested that Wachovia (in such capacity, together with
any successors and assigns if any, the “Agent”) for and on behalf of itself and
as agent for Monroe Capital Management Advisors LLC, a Delaware limited
liability company (in such capacity together with any successors and assigns if
any, the “Tranche B Agent”) and the lenders from time to time party to the Loan
Agreement (as hereinafter defined) (collectively, the “Lenders”) amend and
restate the Original Loan Agreement pursuant to an amended and restated loan
agreement dated as of the date hereof (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and Borrowers, Agent, Tranche B Agent and Lenders have also
agreed to amend and restate the other Original Financing Agreements, including
the Original Guarantee (all of the foregoing, including the Loan Agreement, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, collectively the “Financing
Agreements”); and

Due to the close business and financial relationships between Borrowers and each
of the undersigned (individually, a “Guarantor” and collectively, the
“Guarantors”), in consideration of the benefits which will accrue to each
Guarantor and as an inducement for and in consideration of Agent, Tranche B
Agent and Lenders making loans and advances and providing

 

US OBLIGORS GUARANTEE



--------------------------------------------------------------------------------

other financial accommodations to Borrowers and their affiliates pursuant to the
Loan Agreement and other Financing Agreements, each Guarantor hereby agrees to
amend and restate the Original Guarantee and to jointly and severally provide
this Amended and Restated Guarantee (the “Guarantee”) as follows:

 

1. Guarantee

 

  (a) Each Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”):

 

  (i) all obligations, liabilities and indebtedness of any kind, nature and
description of each Borrower to Agent, Tranche B Agent and Lenders and/or their
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under the Loan Agreement and other Financing
Agreements or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Loan
Agreement or after the commencement of any case with respect to a Borrower
and/or its affiliates under the United States Bankruptcy Code or any similar
statute in any jurisdiction (the “Insolvency Legislation”) (including, without
limitation, the payment of interest and other amounts, which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in any such case and including
loans, interest, fees, charges and expenses related thereto and all other
obligations of a Borrower and its affiliates or their respective successors to
Agent, Tranche B Agent and Lenders arising after the commencement of such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Agent, Tranche B Agent and Lenders and/or their affiliates;
and

 

  (ii)

all expenses (including, without limitation, attorneys’ fees and legal expenses)
incurred by Agent, Tranche B Agent and Lenders in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defence of each Borrower's and its affiliates’
obligations, liabilities and indebtedness as aforesaid to Agent, Tranche B Agent
and Lenders, the rights of Agent, Tranche B Agent and Lenders in any collateral
or under this Guarantee and all other Financing Agreements or in any way
involving claims by or against Agent, Tranche B Agent and Lenders directly or
indirectly arising out of or related to the relationships between Borrowers and
their affiliates, any Guarantor or any other Obligor (as hereinafter defined)
and Agent, Tranche B Agent and Lenders, whether such expenses are incurred
before, during or after the initial or any renewal term of the Loan Agreement or
other Financing

 

US OBLIGORS GUARANTEE

- 2 -



--------------------------------------------------------------------------------

 

Agreements or after the commencement of any case with respect to Borrowers
and/or their affiliates or any Guarantor under the Insolvency Legislation.

 

  (b) This Guarantee is a guaranty of payment and not of collection. Each
Guarantor agrees that Agent for itself, Tranche B Agent and Lenders need not
attempt to collect any Guaranteed Obligations from Borrowers and/or their
affiliates, any other Guarantor or any other Obligor or to realize upon any
collateral, but may require any Guarantor to make immediate payment of all of
the Guaranteed Obligations to Agent for itself, Tranche B Agent and Lenders when
due, whether by maturity, acceleration or otherwise, or at any time thereafter.
Agent shall apply any amounts received in respect of the Guaranteed Obligations
to any of the Guaranteed Obligations, in whole or in part (including attorneys’
fees and legal expenses incurred by Agent, Tranche B Agent or Lenders with
respect thereto or otherwise chargeable to Borrowers and their affiliates or
Guarantors) and in accordance with the Loan Agreement.

 

  (c) Payment by a Guarantor shall be made to Agent, for itself, Tranche B Agent
and Lenders at the office of Agent from time to time, on demand, as Guaranteed
Obligations become due. Each Guarantor shall make all payments to Agent for
itself, Tranche B Agent and Lenders on the Guaranteed Obligations free and clear
of, and without deduction or withholding for or on account of, any set-off,
counterclaim, defence, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against any Guarantor either in the
same action in which a Borrower or its affiliates or any other Obligor is sued
or in separate actions. In the event any claim or action, or action on any
judgment, based on this Guarantee is brought against any Guarantor, each
Guarantor agrees not to deduct, set-off, or seek any counterclaim for or recoup
any amounts which are or may be owed by Agent to any Guarantor.

 

2. Waivers and Consents

 

  (a) Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to Borrowers and their affiliates
and presentment, demand, protest, notice of protest, notice of non-payment or
default and all other notices to which Borrowers and/or their affiliates or any
Guarantor is entitled are hereby waived by each Guarantor. Each of the
Guarantors also waives notice of and hereby consents to:

 

  (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and other Financing Agreements and the Guaranteed Obligations as
so amended, modified, supplemented, renewed, restated or extended, increased or
decreased;

 

US OBLIGORS GUARANTEE

- 3 -



--------------------------------------------------------------------------------

  (ii) the taking, exchange, surrender and releasing of collateral or guarantees
now or at any time held by or available to Agent for the obligations of
Borrowers and/or their affiliates or any other party at any time liable on or in
respect of the Guaranteed Obligations or who is the owner of any property which
is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”);

 

  (iii) the exercise of, or refraining from the exercise of any rights against a
Borrower and/or its affiliates, any Guarantor or any other Obligor or any
collateral;

 

  (iv) the settlement, compromise or release of, or the waiver of any default
with respect to, any of the Guaranteed Obligations. Each Guarantor agrees that
the amount of the Guaranteed Obligations shall not be diminished and the
liability of each Guarantor hereunder shall not be otherwise impaired or
affected by any of the foregoing; and

 

  (v) any Financing by Agent or Lenders of Borrowers under Section 364 of the
United Bankruptcy Code or consent to the use of cash collateral by Agent under
Section 363 of the United States Bankruptcy Code.

 

  (b) No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defence to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defence
available to or legal or equitable discharge of a Borrower or its affiliates in
respect of any of the Guaranteed Obligations, or any Guarantor in respect of
this Guarantee, affect, impair or be a defence to this Guarantee. Without
limitation of the foregoing, the liability of each Guarantor hereunder shall not
be discharged or impaired in any respect by reason of any failure by Agent to
perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent in perfecting any such lien or security
interest. As to interest, fees and expenses, whether arising before or after the
commencement of any case with respect to a Borrower or its affiliates under any
Insolvency Legislation, each Guarantor shall be liable therefor, even if a
Borrower’s or its affiliates’ liability for such amounts does not, or ceases to,
exist by operation of law. Each Guarantor acknowledges that Agent has not made
any representations to any Guarantor with respect to Borrowers and/or their
affiliates, any other Obligor or otherwise in connection with the execution and
delivery by each Guarantor of this Guarantee and each Guarantor is not in any
respect relying upon Agent or any statements by Agent in connection with this
Guarantee.

 

  (c)

Each Guarantor hereby irrevocably and unconditionally waives and relinquishes
all statutory, contractual, common law, equitable and all other claims against
Borrowers and their affiliates, any collateral for the Guaranteed Obligations or

 

US OBLIGORS GUARANTEE

- 4 -



--------------------------------------------------------------------------------

 

other assets of Borrowers and their affiliates or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, set-off
or other recourse in respect to sums paid or payable to Agent, for itself and
the benefit of Tranche B Agent and the Lenders by each Guarantor hereunder and
each Guarantor hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which a Guarantor might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid by or collected or due from such Guarantor, Borrowers and/or their
or any other Obligor upon the Guaranteed Obligations or realized from their
property.

 

  (d) Notwithstanding anything to the contrary contained herein, the amount of
the obligations payable by each Guarantor under this Guarantee shall be the
aggregate amount of the Guaranteed Obligations unless a court of competent
jurisdiction adjudicates Guarantor’s obligations to be invalid, avoidable or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the Guaranteed Obligations payable by
each Guarantor hereunder shall be limited to the maximum amount that could be
guaranteed by each Guarantor without rendering such Guarantor’s obligations
under this Guarantee invalid, avoidable or unenforceable under such applicable
law.

 

3. Subordination. Payment of all amounts now or hereafter owed to each Guarantor
by a Borrower or its affiliates or any other Obligor is hereby subordinated in
right of payment to the indefeasible payment in full to Agent, for itself,
Tranche B Agent and Lenders of the Guaranteed Obligations and all such amounts
and any security and guarantees therefor are hereby assigned to Agent as
security for the Guaranteed Obligations.

 

4. Acceleration. Notwithstanding anything to the contrary contained herein or
any of the terms of any of the other Financing Agreements, the liability of each
Guarantor for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of a Borrower or any other
Obligor therefor does not, upon the occurrence of any act, condition or event
which constitutes an Event of Default (as such term is defined in the Loan
Agreement).

 

5. Account Stated. The books and records of Agent showing the account between
Agent and Borrowers shall be admissible in evidence in any action or proceeding
against or involving a Guarantor as prima facie proof of the items therein set
forth, and the monthly statements of Agent rendered to a Borrower, to the extent
to which no written objection is made within thirty (30) days from the date of
sending thereof to such Borrower, shall be deemed conclusively correct and
constitute an account stated between Agent and such Borrower and be binding on
Guarantors.

 

6.

Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. A Guarantor shall continue to be
liable hereunder until one of Agent’s officers actually receives a written
termination notice from such Guarantor sent to Agent at its address set forth
above by certified mail (return receipt requested) and thereafter as

 

US OBLIGORS GUARANTEE

- 5 -



--------------------------------------------------------------------------------

 

set forth below. Revocation or termination hereof by a Guarantor shall not
affect, in any manner, the rights of Agent or any obligations or duties of such
Guarantor under this Guarantee with respect to:

 

  (a) Guaranteed Obligations which have been created, contracted, assumed or
incurred prior to the receipt by Agent of such written notice of revocation or
termination as provided herein, including, without limitation:

 

  (i) all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination);

 

  (ii) all interest, fees and similar charges accruing or due on and after
revocation or termination; and

 

  (iii) all attorneys’ fees and legal expenses, costs and other expenses paid or
incurred on or after such notice of revocation or termination in attempting to
collect or enforce any of the Guaranteed Obligations against a Borrower or its
affiliates, any Guarantor or any other Obligor (whether or not suit be brought);
or

 

  (b) Guaranteed Obligations which have been created, contracted, assumed or
incurred after the receipt by Agent of such written notice of revocation or
termination as provided herein pursuant to any contract entered into by Agent
prior to receipt of such notice. The sole effect of such revocation or
termination by any Guarantor shall be to exclude from this Guarantee the
liability of such Guarantor for those Guaranteed Obligations arising after the
date of receipt by Agent of such written notice which are unrelated to
Guaranteed Obligations arising or transactions entered into prior to such date.
Without limiting the foregoing, this Guarantee may not be terminated and shall
continue so long as the Loan Agreement shall be in effect (whether during its
original term or any renewal, substitution or extension thereof).

 

7. Reinstatement. If after receipt of any payment of, or proceeds of collateral
applied to the payment of, any of the Guaranteed Obligations, Agent or Lenders
is/are required to surrender or return such payment or proceeds to any Person
for any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or Lenders. Each Guarantor shall be liable to pay to Agent,
and does indemnify and hold Agent harmless for the amount of any payments or
proceeds surrendered or returned. This Section 7 shall remain effective
notwithstanding any contrary action which may be taken by Agent in reliance upon
such payment or proceeds. This Section 7 shall survive the termination or
revocation of this Guarantee.

 

US OBLIGORS GUARANTEE

- 6 -



--------------------------------------------------------------------------------

8. Amendments and Waivers. Neither this Guarantee nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by an authorized officer of Agent. Agent
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Agent. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Agent of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

9. Corporate Existence, Power and Authority. Each Guarantor is a corporation
duly organized and in good standing under the laws of its state or other
jurisdiction of incorporation and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on its financial condition,
results of operation or businesses or the rights of Agent hereunder or under the
Loan Agreement and other Financing Agreements. The execution, delivery and
performance of this Guarantee is within the corporate powers of each Guarantor,
have been duly authorized and are not in contravention of law or the terms of
the certificates of incorporation, by-laws, or other organizational
documentation of each Guarantor, or any indenture, agreement or undertaking to
which a Guarantor is a party or by which a Guarantor or its property are bound.
This Guarantee constitutes the legal, valid and binding obligation of each
Guarantor enforceable in accordance with its terms. Each Guarantor signing this
guarantee shall be bound hereby whether or not any other Guarantor or any other
person signs this Guarantee at any time.

 

10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between any Guarantor and Agent, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of Illinois but excluding any principles of conflicts of law or
other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of Illinois.

 

  (b)

Each Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Circuit Court of Cook County, Illinois and the United States
District Court for the Northern District of Illinois, whichever Agent elects,
and waives any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Guarantee or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of any Guarantor and Agent in respect of this Guarantee or any of
the other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising and whether in contract,
tort, equity or otherwise, and agrees that any dispute arising out of the
relationship between any

 

US OBLIGORS GUARANTEE

- 7 -



--------------------------------------------------------------------------------

 

Guarantor, Borrowers or their affiliates or any Obligor and Agent or the conduct
of any such persons in connection with this Guarantee, the other Financing
Agreements or otherwise shall be heard only in the courts described above
(except that Agent shall have the right to bring any action or proceeding
against any Guarantor or its property in the courts of any other jurisdiction
which Agent deems necessary or appropriate in order to realize on any collateral
at any time granted by a Borrower or its affiliates or any Guarantor to Agent or
to otherwise enforce its rights against any Guarantor or its property).

 

  (c) Each Guarantor hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Agent’s
option, by service upon a Guarantor in any other manner provided under the rules
of any such courts. Within thirty (30) days after such service, applicable
Guarantor shall appear in answer to such process, failing which such Guarantor
shall be deemed in default and judgment may be entered by Agent against any
Guarantor for the amount of the claim and other relief requested.

 

  (d) EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY GUARANTOR AND AGENT IN RESPECT OF THIS
GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR OR AGENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTORS AND AGENT TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

  (e) Neither Agent, Tranche B Agent nor any Lender shall have any liability to
any Guarantor (whether in tort, contract, equity or otherwise) for losses
suffered by a Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Guarantee, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent that the losses were the result of acts or omissions constituting gross
negligence or wilful misconduct. In any such litigation, Agent shall be entitled
to the benefit of the rebuttable presumption that it acted in good faith and
with the exercise of ordinary care in the performance by it of the terms of the
Financing Agreements.

 

US OBLIGORS GUARANTEE

- 8 -



--------------------------------------------------------------------------------

11. Judgment Currency. To the extent permitted by applicable law, the
obligations of each Guarantor in respect of any amount due under this Agreement
and other Financing Agreements to which such Guarantor is a party shall,
notwithstanding any payment in any other currency (the “Other Currency”)
(whether pursuant to judgment or otherwise), be discharged only to the extent of
the amount in the currency in which it is due (the “Agreed Currency”) that Agent
may, in accordance with normal banking procedures, purchase with the sum paid in
the Other Currency (after any premium and costs of exchange) on the business day
immediately after the day on which Agent receives the payment, such payment
being for itself, Tranche B Agent and Lenders and payable in accordance with the
Loan Agreement. If the amount in the Agreed Currency that may be so purchased
for any reason falls short of the amount originally due, each Guarantor shall
pay all additional amounts, in the Agreed Currency, as may be necessary to
compensate for the shortfall. Any obligation of a Guarantor not discharged by
that payment shall, to the extent permitted by applicable law, be due as a
separate and independent obligation and, until discharged as provided in this
Section, continue in full force and effect.

 

12. Notices. All notices, requests and demands hereunder shall be in writing
and:

 

  (a) made to Agent at its address set forth above and to each Guarantor at its
chief executive office set forth below, or to such other address as either party
may designate by written notice to the other in accordance with this provision;
and

 

  (b) deemed to have been given or made: if delivered in person, immediately
upon delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one
(1) business day after sending; and if by certified mail (return receipt
requested) five (5) days after mailing.

 

13. Partial Invalidity. If any provision of this Guarantee is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Guarantee as a whole, but this Guarantee shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

14. Entire Agreement. This Guarantee represents the entire agreement and
understanding of the parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

15. Successors and Assigns. This Guarantee shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of Agent and its
successors, endorsees, transferees and assigns. The liquidation, dissolution or
termination of a Guarantor shall not terminate this Guarantee as to such entity
or as to any other Guarantor.

 

US OBLIGORS GUARANTEE

- 9 -



--------------------------------------------------------------------------------

16. Construction. All references to the term “Guarantor(s)” wherever used herein
shall mean each Guarantor and its respective successors and assigns (including,
without limitation, any receiver, trustee or custodian for any Guarantor or any
of its assets or any Guarantor in its capacity as debtor or debtor-in-possession
under the Insolvency Legislation). All references to the term “Agent” wherever
used herein shall mean Agent and its successors and assigns and all references
to the term “Borrowers” or “affiliates” wherever used herein shall mean each
Borrower and affiliate and their respective successors and assigns (including,
without limitation, any receiver, trustee or custodian for Borrowers or
affiliates or any of their assets or Borrowers or affiliates in their capacities
as debtor or debtor-in-possession under the Insolvency Legislation). All
references to the term “Person” or “person” wherever used herein shall mean any
individual, sole proprietorship, partnership, limited partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof. All references to
the plural shall also mean the singular and to the singular shall also mean the
plural.

 

17. No Novation. This Guarantee does not discharge or release the obligations
under the Original Loan Agreement and the other Original Financing Agreements or
the Lien (as such term is defined in the Loan Agreement) or priority of any
mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Loan Agreement and the other Original
Financing Agreements or instruments securing the same, which shall remain in
full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Guarantee shall be
construed as a release or other discharge of any Borrower or any Guarantor under
the Original Financing Agreements from any of its obligations and liabilities as
a “Borrower” or “Guarantor” thereunder. Each undersigned hereby (i) confirms and
agrees that each Original Financing Agreement to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date hereof all
references in any such Original Financing Agreement to “the Original Loan
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Original Financing Agreements shall mean the Original Financing Agreement
as amended and restated by the respective Financing Agreement and (ii) confirms
and agrees that to the extent that any such Financing Agreement purports to
assign or pledge to the Agent a security interest in or Lien (as such term is
defined in the Loan Agreement) on, any collateral as security for the
obligations of the Borrower or the Guarantors from time to time existing in
respect of the Original Financing Agreements, such pledge, assignment and/or
grant of the security interest or Lien (as such term is defined in the Loan
Agreement) is hereby ratified and confirmed in all respects.

 

18. Acknowledgement. Each Guarantor acknowledges receipt of a copy of this
Guarantee.

 

US OBLIGORS GUARANTEE

- 10 -



--------------------------------------------------------------------------------

19. Facsimile. This Guarantee may be executed and delivered by facsimile
transmission and Agent may rely on all such facsimile signatures as though such
facsimile signatures were original signatures.

[Signature Page Follows]

 

US OBLIGORS GUARANTEE

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Amended and
Restated Guarantee as of the day and year first above written.

 

ATTEST:     SMTC CORPORATION

 

    By:  

 

    Title:  

 

ATTEST:      

 

    By:  

 

    Title:  

 

[CORPORATE SEAL]         Chief Executive Office:     635 Hood Road     Markham,
Ontario L3R 4N6     Fax No.: (905) 479-5326 ATTEST:     HTM HOLDINGS, INC.

 

    By:  

 

    Title:  

 

ATTEST:      

 

    By:  

 

    Title:  

 

[CORPORATE SEAL]           Chief Executive Office:     635 Hood Road    
Markham, Ontario L3R 4N6     Fax No.: (905) 479-5326

 

US OBLIGORS GUARANTEE

- 12 -



--------------------------------------------------------------------------------

ATTEST:     SMTC HOLDINGS, LLC

 

    By:   SMTC CORPORATION, its sole member     By:  

 

    Title:  

 

ATTEST:      

 

    By:  

 

    Title:  

 

[CORPORATE SEAL]           Chief Executive Office:     635 Hood Road    
Markham, Ontario L3R 4N6     Fax No.: (905) 479-5326

 

US OBLIGORS GUARANTEE

- 13 -